Today our region and the entire world are facing great regional and global challenges, and we will be able to find solutions to them only if we act collectively rather than individually. We can make progress only by joining forces. The United Nations is made up of the nations of the world. If we are truly united, nations can achieve a more just and secure world of human dignity. If we call on nations freely and without imposing demands, together we can build the future. If small and large nations live together in equality and with respect, and if we hold on to the notion of making a lasting peace that is shared and universal, we will have a more fraternal world.
This is the first time that I have come to the United Nations. I am from Panama, where we live on a strip of land that, in the space of 35 minutes, spans two oceans, the Atlantic and the Pacific. Our country’s aim is to serve humankind. That is our historical and geographical destiny.
Panama’s story contains many pages, some written and some as yet untold. It is much more than the story of one canal. It chronicles the Afro-Antillean hands that built it and all the migrants who linked two oceans with their blood and effort. It contains the first trans-isthmus railroad that joined two oceans and facilitated world trade, as well as Geisha coffee, which is cultivated by the Ngabe-Bugle Indians and is the best-quality coffee in the world.
The book recounts our efforts for peace, dialogue, negotiation and consensus. One page is about the dream of Simon Bolivar, who wrote that if the world were to choose its capital, it would assign that great destiny to the Isthmus of Panama. Its pages tell of the struggle of generations of Panamanians and the global support that culminated in the signing of the Torrijos-Carter Treaties. I am referring to Jimmy Carter, former President of the United States, and Omar Torrijos, then Head of the Government of Panama, who led the negotiations between two nations, one large and one small, and who were able to reach an agreement and achieve a historic reparation — the restoration to Panama of our Canal and our territorial integrity. There is another page in that book that Pope Francis wrote this January, at the end of World Youth Day, which reads, “Panama is a country of a noble people.” Those are Panama’s stories.
It is a privilege to be here and to address the citizens of the world and the people of Panama, proudly representing my homeland. Global problems require multilateral solutions. As it has done in the past, Panama is ready to contribute to the resolution of conflicts, especially in our region. Right now our nation, our home, is working on a particular conquest — the fight against poverty and inequality. It is a great challenge for Panamanians, but we have decided that together we can do it. Poverty and inequality harm human beings, damage families and close off the future for young people, not just in Panama but all over the world. For every word I utter here, thousands are dying in unjust wars, without doctors or medicine. A few are earning millions, and millions are surviving on very little. Leaving people to die in misery is inhumane, and there is no room for such indifference. Let us move from words to deeds. Let us join forces. By fighting poverty and inequality and fulfilling the 17 Sustainable Development Goals, we are addressing corruption through the effective administration of justice.
Our most important task is transforming education. We have children who go to school and do not learn. We need education systems where students learn to think, work in a team, solve problems, harness creativity, take care of the environment and appreciate art and culture and science and technology. Education frees us from poverty and empowers people to achieve a dignified life. Education means social peace, while creating opportunities and making us more equal in our diversity.
Education means human dignity. Sharing knowledge is a universal goal of sustainable development, from early childhood to the best universities in the world. We should be generous in sharing knowledge rather than selfish in monopolizing it.
We have heard the concerns and warnings that were expressed at the Climate Action Summit loud and clear. Our verdant tropical forests are the most beautiful in the world. In Panama there are more than 10,000 varieties of plants and 1,000 species of birds. The biodiversity of the planet is in our hands. We must all work together for change in order to reduce the danger of our extinction. There are 1 million species at risk of dying out. We must expand multilateral initiatives to strengthen the climate change regime, and we must fulfil the agreements we sign. Our culture is changing. We are at a historic crossroads and we must redefine our own existence. We must redouble our efforts.
We invite the whole world to Panama. We offer more room for dialogue and regional and global understanding. I am not talking about a never-ending dialogue but rather those that unite and resolve. We facilitate good investments and have the best air, maritime, seaport and telecommunications connectivity in the region. We are the hub of the Americas. Panama is a land of innovation, science and technology and a place for universal encounters with knowledge.
There is a place in the world called Panama. It is written in the pages of our history that we never allow ourselves to be conquered by adversity. We know that better times are coming. That is what we want and aspire to for Panamanians and for all humankind. I want to reiterate that Panama is a country of noble and good people. Those are the pages of the story that we will continue to write. Today we are facing great challenges, but we can succeed in moving forward only by joining forces. The time is now.
